This was an action to recover damages for personal injuries received by the plaintiff on October 21, 1928, while riding in an automobile owned and driven by the defendant. The case is before this court on general motion after verdict for the plaintiff in the sum of two thousand five hundred ninety dollars ($2,590.00).
Two questions were necessarily involved, each of which was a pure question of fact. First, was there actionable negligence on the part of the defendant? Tips question has been answered in the affirmative. Second, was there contributory negligence on the plaintiff’s part ? To this question a negative answer has been made.
The evidence, although somewhat meager and unsatisfactory, presented sufficient facts from which the jury was justified in reaching the conclusion expressed in its verdict, which was not so manifestly against the weight of that evidence that it should not be permitted to stand.
In the absence of exceptions we must assume that the charge of the presiding Justice correctly stated the law and the issues involved.
We find no error as to the amount of the damages expressed in the verdict. The entry will therefore be, Motion overruled. R. W. Shaw, J. B. Roberts, for plaintiff. Myer W. Epstein, Cyrus F. Small, for defendant.